                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:19-CV-227-DCK

 TRAVELERS INDEMNITY COMPANY OF                        )
 AMERICA, as subrogee of GIO 44, LLC,                  )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )        ORDER
                                                       )
 THE HANOVER INSURANCE COMPANY                         )
 as subrogee of MAILANDER LLC d/b/a                    )
 SOLA SALONS ASHEVILLE,                                )
                                                       )
                  Plaintiff-Intervenor,                )
                                                       )
    v.                                                 )
                                                       )
 S.E. STEWART, INC., FALCON                            )
 DEVELOPMENT OF NC, INC., T.P.                         )
 HOWARD’S PLUMBING COMPANY                             )
 INCORPORATED,                                         )
                                                       )
                Defendants.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Notice Of Settlement With

Defendant Falcon Development Of NC, Inc. Only” (Document No. 52) informing the Court that

Plaintiff reached a settlement, in principal, with Defendant Falcon on or about August 20, 2020.

The Court commends counsel and the parties for their efforts in resolving this matter.

         IT IS, THEREFORE, ORDERED that Plaintiff and Defendant Falcon shall file a

Stipulation of Dismissal in this case on or before September 21, 2020.

         SO ORDERED.
                                      Signed: August 21, 2020




          Case 1:19-cv-00227-DCK Document 53 Filed 08/21/20 Page 1 of 1
